Citation Nr: 1039820	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-29 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle injury with degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from April 1988 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In May 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.


FINDING OF FACT

Throughout the rating period on appeal, the service-connected 
left ankle disability has been productive of complaints of pain; 
the objective evidence reflects limitation of motion, but no 
ankylosis, atrophy of the muscles, or additional decrease in 
range of motion due to pain, or following repetitive use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the 
appellant's left ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270, 5271 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the appellant's increased rating 
claim, a letter dated in July 2007 fully satisfied the VA's duty 
to notify, including notice as to the assignment of a disability 
rating and effective date in event of award of the benefit 
sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman, at 490.  Thus, the timing of 
the VCAA notice was in compliance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  At the May 2010 hearing, the appellant stated 
that he was seen by a private chiropractor, but he did not 
indicate that the chiropractor treated his ankle.  See May 2010 
Hearing Transcript (Tr.), at p. 4.  Thus, the appellant has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in July 
2007, January 2009, and June 2009.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA outpatient 
treatment records, and provided findings pertinent to the rating 
criteria.  The examinations in this case are adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Evaluation

Legal Criteria

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.1 (2009).  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential in 
determining the level of current impairment that the disability 
is considered in the context of the entire recorded history.  
38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is 
appealing the rating for an already established service-connected 
condition, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings 
are appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ankle disabilities are rated under Diagnostic Codes 5270 to 5274.  
The appellant's left ankle disability is currently rated under 
Diagnostic Codes 5010-5271.  Diagnostic Code 5010 provides that 
arthritis, due to trauma, substantiated by X-ray findings should 
be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5271 provides for a 10 percent 
evaluation based on orthopedic disability of the ankle where 
there is moderate limitation of ankle motion and a maximum 20 
percent evaluation where there is a marked limitation of ankle 
motion.  38 C.F.R. § 4.71a.

Normal ranges of ankle motion are 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

In a statement received in July 2007, the appellant claimed that 
an evaluation in excess of 20 percent was warranted for his 
service-connected left ankle disability.  For the reasons that 
follow, the Board concludes that a higher evaluation is not 
warranted.

The appellant's claim for an increased evaluation was received on 
July 6, 2007.  As such, the rating period on appeal is from July 
5, 2006.  38 C.F.R. § 3.400(o)(2) (2009).

The Board notes that the appellant is currently receiving the 
maximum evaluation under Diagnostic Code 5271.  A schedular 
rating in excess of 20 percent is only available where ankylosis 
is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The evidence 
of record does not include any evidence of ankylosis.

A July 2007 VA examination report reflects that the appellant 
reported that he had constant pain in his left ankle and took 
Advil for the pain.  He walked with a slight limp and wore a 
brace orthosis on the left ankle.  He reported that he was in 
building construction, but had difficulty climbing a ladder and 
scaffold, and stopped working in May 2007.  The appellant 
reported that he could walk two blocks, climb one flight of 
stairs, drive, and stand for ten minutes.  He could not run.  He 
could stand on his toes and heels, but could not walk on his 
heels and toes because he was unsteady on his feet.  He could 
stand on one foot at a time, and he could squat.

On clinical examination in July 2007, there was no swelling, 
warmth, or tenderness in the ankle.  There was also no deformity, 
effusion, or crepitus.  Muscles around the ankle showed no 
atrophy.  Strength was 5/5 bilaterally.  Active and passive 
movements were the same.  Movements against gravity and 
resistance were the same.  The left ankle had plantar flexion of 
0 to 40 degrees, with pain at 40 degrees.  The ankle had 
dorsiflexion of 0 to 20 degrees, with pain at 20 degrees, and 
inversion of 0 to 30 degrees, with pain at 30 degrees.  There was 
eversion of 0 to 20 degrees, limited by pain at 20 degrees.  
There was no additional functional impairment due to pain, pain 
on repeated use, weakness, fatigue, lack of endurance, 
incoordination, or flare-ups.  The VA examination report 
indicated there were no incapacitating episodes or radiation of 
pain, and no neurologic findings or effect on the usual 
occupation or daily activities.  The July 2007 VA examiner 
provided a diagnosis of mild strain of the left ankle.  An X-ray 
showed a small calcaneal spur on the posterior aspect of the 
ankle.  A July 2007 VA treatment record indicated the appellant 
currently wore a brace on his left ankle and had an ambulatory, 
steady gait.  

A January 2009 VA examination report indicated that the appellant 
reported daily left ankle pain with severity of 9 to 10 out of 
10.  He reported that factors causing flare-ups included getting 
in and out of cars from a seated position, walking and prolonged 
standing.  He reported that he used a left ankle support, which 
aided in ambulation and stability.  The VA examination report 
reflects that there was no ankylosis of the ankle joints.  The 
left ankle had dorsiflexion range of motion of 0 to 5 degrees, 
with pain on motion.  The left ankle had plantar flexion of 0 to 
12 degrees, with pain on motion.  Pain, fatigue, weakness, lack 
of endurance and incoordination were present during the exam.  
The VA examiner noted that objective evidence of painful motion 
and edema of the left ankle was noted on examination.  The left 
ankle also had guarding of movement.  The VA examination report 
reflects that the appellant had an antalgic gait, favoring the 
right lower extremity.  The appellant reported that he was 
limited to short distance ambulation and brief episodes of 
standing due to pain.  There were no signs of abnormal weight 
bearing.  The report reflects that there were no related scars.  
The VA examiner described the appellant's left ankle traumatic 
osteoarthritis with contracture as moderate. 

A June 2009 VA examination report reflects that the appellant's 
gait was within normal limits.  The VA examiner noted that on 
examination his ankles were symmetrical.  The left ankle had 
range of motion of 0 to 7 degrees with mild pain at 7, and 
plantar flexion of 0 to 35 degrees without painful limitation.  
There was subjective tenderness to palpation over the anterior 
talofibular ligament.  Inversion and eversion were normal without 
painful limitation.  There was no laxity of the foot or ankle 
mortis with the foot in either dorsiflexion or plantar flexion.  
The VA examiner found there was no additional functional 
impairment due to pain, weakness, fatigability, incoordination or 
flare-ups.  No assisted devices were in place.

In the May 2010 hearing, the appellant reported that his left 
ankle had nearly constant swelling and he was unable to wear most 
shoes.  See May 2010 Hearing Transcript (Tr.) at p. 5.  He 
reported that he finds it difficult to walk on unstable ground.  
Id. at p. 6.  He reported that he had difficulty standing and 
walking, and described pain, limitation of motion, and 
instability of the left ankle.  Tr. at p. 9.  

Statements from the appellant's wife dated in May 2010 and May 
2009 reflect that the appellant experiences pain in his left 
ankle on a daily basis.  Several statements from relatives, 
received in July 2007, reflect that the appellant experienced 
left ankle pain and had trouble walking due to the ankle.  

The Board acknowledges that, in evaluating disabilities of the 
musculoskeletal system, additional limitation of function due to 
factors such as pain, weakness, incoordination, and fatigability 
is for consideration.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  To this extent, the Board 
notes that the July 2007 VA examination report indicated there 
was no additional functional impairment due to pain, pain on 
repeated use, weakness, fatigue, lack of endurance, 
incoordination, or flare-ups.  The June 2009 VA examination 
report also reflects that there was no additional functional 
impairment due to pain, weakness, fatigability, incoordination or 
flare-ups.  Although the January 2009 VA examination report found 
that pain, fatigue, weakness, lack of endurance and 
incoordination were present during the exam, the report did not 
indicate that there was additional functional limitation due to 
pain, fatigue, weakness, lack of endurance or incoordination.  
Therefore, the evidence did not indicate there was additional 
limitation of function of the left ankle due to factors such as 
pain, weakness, incoordination or fatigability.

As noted above, the appellant's left ankle disability is 
currently evaluated under Diagnostic Codes 5010-5271, on the 
basis of limitation of motion.  As 20 percent is the maximum 
schedular evaluation for limitation of motion of the ankle under 
Diagnostic Code 5271, the Board has considered whether any other 
Diagnostic Code might allow for a higher evaluation.  The only 
Diagnostic Code of the ankle which would allow for a higher 
evaluation is Diagnostic Code 5270, for ankylosis of the ankle.  
The evidence does not indicate that the appellant had ankylosis 
of the left ankle.  The January 2009 VA examination report 
specifically noted that there was no ankylosis of the left ankle.  
As the evidence of record does not establish disability 
comparable to ankylosis of the left ankle, even with 
consideration of additional functional impairment due to pain and 
on repeated use, application of Diagnostic Code 5270 is not 
warranted.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board finds that the clinical evidence of record regarding 
the increased rating claim does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 Vet. 
App. at 509-10.  

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disability at issue.  
38 C.F.R. § 3.321 (2009).
 
TDIU is an element of all appeals for an increased evaluation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, 
however, TDIU consideration is not warranted.  The appellant's 
claim for TDIU was denied in a January 2008 rating decision and 
the appellant did not appeal that decision.  Additionally, in a 
statement received in January 2009, the appellant noted that he 
was not applying for 100 percent disability since he could still 
work operating a computer.  Thus, the Board finds TDIU 
consideration is not warranted.

Based on the foregoing, the 20 percent evaluation assigned for 
the appellant's left ankle disability is appropriate and there is 
no basis for an increased evaluation.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle injury with degenerative joint disease 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


